Case 3:20-cv-09989-AET-LHG Document 4 Filed 09/30/20 Page 1 of 2 PageID: 36




NOT FOR PUBLICATION

                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY

 NEW JERSEY BUILDING LABORERS
 STATEWIDE BENEFIT FUNDS and THE
 TRUSTEES THEREOF,
                                                             Civ. No. 20-9989
                    Petitioners,
                                                             OPINION
          v.

 R. BAKER & SON / ALL INDUSTRIAL,

                    Respondent.

THOMPSON, U.S.D.J.

       This matter comes before the Court upon the Motion to Confirm Arbitration Award filed

by Petitioners New Jersey Building Laborers Statewide Benefit Funds and The Trustees Thereof

(“Petitioners”). (ECF No. 2.) The Motion is unopposed by Respondent R. Baker & Son / All

Industrial (“Respondent”). The Court has decided the Motion after considering Petitioners’

written submissions and without holding oral argument pursuant to Rule 78(b) of the Federal

Rules of Civil Procedure. For the reasons stated herein, the Motion is granted.

       Upon review of Petitioners’ submissions, the Court finds that Respondent is bound by a

collective bargaining agreement with Petitioner. (Pet. ¶ 6, ECF No. 1.) The agreement allows for

the submission to arbitration of any controversies concerning delinquent payments to Petitioner.

(See Exs. A, B, ECF No. 1.) In accordance with these terms, this dispute was submitted to

Arbitrator J.J. Pierson, Esq. (“Arbitrator”). (See Ex. D, ECF No. 1.) On May 27, 2020, the

Arbitrator entered an Award indicating that Respondent was delinquent in making required

contributions to Petitioners from November 18, 2019 through January 12, 2020. (Arb. Award ¶


                                                1
Case 3:20-cv-09989-AET-LHG Document 4 Filed 09/30/20 Page 2 of 2 PageID: 37




4, Ex. D, ECF No. 1.) The Arbitrator awarded $121,875.05 to Petitioners, to be paid by

Respondent within fourteen days of the receipt of the Award. (Id. ¶ 7.)

       This Court must confirm an arbitration award “[i]f the parties in their agreement have

agreed that a judgment of the court shall be entered upon the award made pursuant to the

arbitration.” 9 U.S.C. § 9. Having considered the written submissions of Petitioners in light of

Respondent’s failure to oppose the Motion, and for good cause shown, this Court grants

Petitioners’ Motion to Confirm Arbitration Award. An appropriate Order will follow.



Date: September 21, 2020                                     /s/ Anne E. Thompson
                                                             ANNE E. THOMPSON, U.S.D.J.




                                                 2
